Title: To Thomas Jefferson from John Thomson Mason, 12 October 1801
From: Mason, John Thomson
To: Jefferson, Thomas


Dear Sir
George Town 12th Octo 1801
Inclosed I send you an estimate, from one of the Commissioners of the tax, of the taxes paid by that part of the District, which was formerly in the County of Prince Georges, to the State of Maryland.
I have not yet received the estimate for that part of the District which was in Montgomery County. It is prepared and I shall probably get it this week at Annapolis
Your Obedt Servt
J. T. Mason
